DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 6/17/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 8/25/2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno-Raimondi et al. (US Patent # 6,437,345 B1) [hereinafter Bruno].
As to claim 2, Bruno teaches a compact spectrometer comprising: a filter matrix (15, Fig.3), an aperture array (16, Fig.3), a lens array (18, Fig.3), and an image sensor (17, Fig.3).
Bruno is silent a diffuser wherein said diffuser is configured to provide a substantially uniform light distribution to a surface of said filter matrix. However, Bruno teaches a microlens (14, Fig.3) which could be configured to diffuse light.
It would have been obvious to one of ordinary skill in the art to configure said microlens of Bruno to diffuse light generated by a light source in order to provide desired light pattern/uniformity.
 	As to claims 3-6, Bruno teaches all as applied to claim 2 except wherein said substantially uniform light distribution is within about certain % with respect to average energy. However, Examiner takes Official Notice that limitations is well known in the art. It would have been obvious to one of ordinary skill in the art to provide uniform light distribution within desirable amount with respect average energy in order to shape/condition said light as desired.
As to claims 7-8, Bruno teaches all as applied to claim 2 except wherein said plurality of filters comprise spectral widths of at most 200 nm; wherein the central wavelength of each filter of said plurality of filters differs by at least 10 nm from the central wavelength of each other filter of said plurality of filters. However widths and centrality of wavelengths of said filters is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 9, Bruno teaches all as applied to claim 2, and in addition teaches wherein said lens array comprises a plurality of lenses, wherein each lens of said plurality of lenses corresponds to a 
As to claims 10-12, Bruno teaches all as applied to claim 2, and in addition teaches wherein at least a subset of said plurality of filters define a plurality of optical channels extending from a filter of said plurality of filters through an aperture of said aperture array and through a lens of said plurality of lenses to a region of the sensor array (15, 16, 18, 17, Fig.3).
As to claim 13, Bruno teaches all as applied to claim 2 except wherein said aperture array is separated from said lens array by at least 50 micrometers. However, separation between said aperture and lens array is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 14, Bruno teaches all as applied to claim 2, and in addition teaches wherein said filter matrix is configured to inhibit cross-talk among lenses of said plurality of lenses (Fig.3; note light from each lens is separated from the light of the other lens by virtue of the aperture, thus inhibiting cross-talk among lenses).
As to claim 15, Bruno teaches all as applied to claim 2 except wherein a distance from said diffuser to a light receiving surface of said image sensor is less than 9 mm. However, distance from said diffuser to the sensor is intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claims 16-18, Bruno teaches all as applied to claim 2 except the plurality of diffusers. However, Examiner takes Official Notice that use of plurality of diffuser in an optical apparatus is well 
As to claims 19-21, Bruno teaches all as applied to claim 2 except the filter matrix comprising a substrate and coatings. However, Examiner takes Official Notice that provide a filter comprising a substrate and coating is well known in the art. It would have been obvious to one of ordinary skill in the art to incorporate a filter matrix comprising a substrate and coating in optical apparatus in order to shape/condition said light as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886